DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant’s claim for benefit of provisional application 61/944,885 filed 02/26/2014, has been received and acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/22/2021, and 05/21/2021 were filed after the mailing date of the Non-Final Rejection on 12/21/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim recites “wherein the amount of nitric acid within the mixture is at least 0.01 wt%”, i.e., >0.01 w%. However, there is no support within the specification for an amount of nitric acid that is above 10 wt% (e.g., see paragraph [0026] of the published application). 
Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the claim recites “wherein the amount of nitric acid within the mixture is at least 0.01 wt%”, i.e., >0.01 w%. However, there is no support within the specification for an amount of nitric acid that is above 10 wt% (e.g., see paragraph [0026] of the published application). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 45 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the claim recites “wherein the amount of nitric acid within the mixture is at least 0.01 wt%”, i.e., >0.01 w%. However, the claim upon which it depends upon (Claim 1) recites the range as being between less than or equal to 10 wt%, i.e., ≤ 10 wt%, thus the range of >0.01 w% fails to further limit the range of ≤ 10 wt%. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 47 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the claim recites “wherein the amount of nitric acid within the mixture is at least 0.01 wt%”, i.e., >0.01 w%. However, the claim upon which it depends upon (Claim 40) recites the range as being between less than or equal to 10 wt%, i.e., ≤ 10 wt%, thus the range of >0.01 w% fails to further limit the range of ≤ 10 wt%. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-14, 20, 22, 24-25, 27, 30, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gromov (Gromov, O.G., et al. “Extraction Of Silver From Silver-Containing Scrap.” Zhurnal Prikladnoy Khimii, vol. 71, no. 7, July 1998, pp. 1067–1070, cited by applicant, previously cited) in view of Fairbourn (U.S. 2004/0173057). 

Regarding Claim 1, Gromov teaches a method of recovering silver from a solid material comprising the silver and at least one base metal (page 2, and page 4, abstract). Gromov teaches exposing the solid material comprising silver and at least one base metal to a mixture comprising nitric acid and at least one supplemental acid (pages 3-4). Gromov teaches that at least a portion of the silver is selectively removed from the solid material relative to the at least one base metal (page 3, paragraph 3). Gromov teaches recovering at least a portion of the removed silver (page 3, paragraph 3; page 7, Table I). Gromov teaches the amount of nitric acid within the mixture is less than or equal to about 10 wt% (page 7, paragraph 2: “It follows from reaction (7)….”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). 
However, Gromov is silent to transporting an electric current between an electrode and the solid material, while the solid material is exposed to a mixture comprising nitric acid and at least one supplemental acid, such that at least a portion of the silver is removed from the solid material.
Fairbourn teaches a leach column and method for metal recovery (abstract). Fairbourn teaches transporting an electric current between an electrode and a solid material, while the solid material is exposed to a mixture comprising nitric acid and at least one supplemental acid, such that at least a portion of silver is removed from the solid material (paragraphs [0015]-[0017]). Fairbourn teaches that silver recovery performed in this fashion, enhances dissolution of the metal into the leaching solution (paragraph [0015]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gromov with the concepts of Fairbourn with the motivation of enhancing dissolution of the metal into the leaching solution. 
With respect to the limitation of “the ratio of the mass of the silver that is removed from the solid material to the mass of all base metal(s) removed from the solid material is at least about 5:1”, Gromov does not teach that any amount of the at least one base metal is dissolved, and further teaches away from this occurrence by optimizing the amount of nitric acid and holding times (bottom of page 4 into the top of page 5; bottom of page 7). Thus, as Gromov does not teach any dissolving of the at least one base metal the ratio of the mass of dissolved silver to dissolved base metal must be at least about 5:1 as required by the instant claim. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Alternatively, with respect to the limitation of “the ratio of the mass of the silver that is removed from the solid material to the mass of all base metal(s) removed from the solid material is at least about 5:1”, the examiner points out that if one uses the concepts of Fairbourn with the teachings of Gromov, one would appreciate that process and structure of Gromov as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that the ratio of the mass of the silver that being removed from the solid material to the mass of all base metal(s) removed from the solid material being at least about 5:1 would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding Claim 2, Gromov teaches the ratio of the weight of the at least one supplemental acid to the weight of the nitric acid in the mixture is at least about 3:1 (e.g., 500:10 or rather 50:1 (page 7, Table I). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 3 and Claim 13, Gromov teaches the at least one supplemental acid comprising sulfuric acid (page 3, paragraph 3). 
Regarding Claim 12 and Claim 14, Gromov teaches no intentional amount of water within the mixture and therefore teaches the amount of water within the mixture being 0%. The examiner further points out that Gromov teaches that the formation of water inherently occurs as shown through the reaction schemes (1) through (7) and discussed within pages 5 through 7 of Gromov. However, the amount of water formed would be substantially small and well below the 17 wt% maximum required by Claim 12, and further below the 8% maximum required by Claim 14. 
Regarding Claim 20, Gromov teaches the material comprising a coating comprising silver over a substrate material comprising at least one base metal (page 2, and page 4, abstract). 
Regarding Claim 22, Gromov does not teach that any amount of the at least one base metal is dissolved, and further teaches away from this occurrence by optimizing the amount of nitric acid and holding times (bottom of page 4 into the top of page 5; bottom of page 7). Thus, as Gromov does not teach any dissolving of the at least one base metal the ratio of the mass of dissolved silver to dissolved base metal must be at least about 10,000:1 as required by the instant claim. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Regarding Claim 24, Gromov teaches forming a silver-containing solid from the removed silver (pages 8-9). 
Regarding Claim 25, Gromov teaches the silver-containing solid comprises silver metal and a silver salt (pages 8-9). 
Regarding Claim 27, Gromov teaches the silver-containing solid is at least partially separated from the mixture (pages 8-9). 
Regarding Claim 30, Gromov teaches the at least one base metal comprising iron, nickel (page 3, paragraph 2), zinc (e.g., brass of which is an alloy of copper and zinc), and copper (page 2). 
Regarding Claim 39, Gromov teaches the sulfuric acid being present in the mixture in an amount of at least 50 wt% (page 7, Table I). Gromov teaches the ratio in volume percent, however the examiner further notes that sulfuric acid and nitric acid have very similar densities (e.g., 1.83 g/cm3 and 1.51 g/cm3 respectively), thus the amounts of sulfuric acid Gromov uses in relation the amounts of nitric acid are well over the 50% wt% minimum required by the instant claim. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 

Claims 40, 42, 45, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Brosseau (U.S. 2013/0276284, previously cited).

Regarding Claim 40, Brosseau teaches a method of recovering and recycling gold (i.e., precious metals) from a solid material comprising the gold and at least one base metal (paragraphs [0010], [0029], [0031], and [0043]). Brosseau teaches exposing the solid material comprising the gold and at least one base metal to a mixture comprising nitric acid and sulfuric acid (.g., a base metal complexing agent) such that at least a portion of the gold is removed from the material (paragraphs [0066], [0088], [0095], [0143]; Claims 8, and 29). 
Brosseau teaches recovering at least a portion of the gold from the material, wherein the amount of nitric acid within the mixture is about 10%, more specifically 11.89 wt% (Paragraph [0172]), as shown below in Table I. The disclosure in a piece of prior art of any value within a claimed range is anticipation of the claimed range (In re Wertheim 191 USPQ 30, 1000(CCPA 1976)).
Continuing, Brosseau teaches the mixture contains supplemental acid in an amount of at least about 50 wt% (Paragraph [0172]) as shown below in Table I. The examiner points out this acid is not sulfuric acid as required by the instant claim but is instead Methanesulphonic acid (MSA), an intermediate compound between sulfuric acid and methylsulfonylmethane. However, the examiner further points out that Brosseau teaches this sulfuric acid intermediate compound as being “A first composition” (first line of paragraph [0172]), and further teaches “Another first composition comprises, consist of, or consists essentially of sulfuric acid” (paragraph [0072]). Thus, since Brosseau teaches that mixtures comprising MSA of at least 50% (paragraph [0172]), and further teaches that sulfuric acid and MSA are interchangeable (paragraph [0072]), it would have been obvious to provide sulfuric acid in an amount of at least 50%. 
In addition, Brosseau teaches:
“Inorganic acids may be optionally added to any of the leaching compositions. For example, the leaching composition may further include sulfuric, hydrochloric, hydrobromic, or hydroiodic acid” (paragraph [0143])

 “Preferably, the complexing agent comprises…sulfuric acid” (paragraph [0066])

 “Preferably, the base metal complexing agents comprise sulfuric acid” (paragraph [0088])

“For example, the second composition can comprise, consist of, or consist essentially of…sulfuric acid” (paragraph [0093])

“Inorganic acids may be optionally added to any of the leaching compositions. For example, the leaching composition may further include sulfuric, hydrochloric, hydrobromic, or hydroiodic acid” (paragraph [0143])

Thus, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges or combinations by routine experimentation. See MPEP 2144.05, II.
With respect to the limitation of “the ratio of the mass of the gold that is removed from the solid material to the mass of all base metal(s) removed from the solid material, is at least about 5:1”, the examiner points out that Brosseau teaches each aspect of claim 40. Therefore, it would necessarily flow that the ratio of the mass of the gold that is dissolved to the mass of the substrate material that is dissolved would be at least 5:1. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
With respect to the limitation of the gold being selectively removed from the material relative to the at least one base metal, the examiner points out as shown above, Brosseau teaches every limitation of the claim. Thus, gold being selectively removed would naturally flow from the teachings since the intent as to which precious metal that is to be removed would not result in a different outcome. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). See MPEP § § 2112- 2112.02. 
Table I - The mixture of Brosseau (U.S. 2013/0276284) as explained in paragraph [0172] within the reference.
Mixture Component
Volume (mL)
Density (g/cm3) or (g/mL)
Mass 
(g)
Weight %
Methanesulfonic acid (MSA)
200
1.48
296
46.61
Nitric Acid
50
1.51
75.5
11.89
Ammonium Sulfanate
16.7
1.8
30
4.72
Benzotriazole
0.7
1.36
1
0.16
Balance is DI Water
232.6
1
232.6
36.62
Σ
635.1
100


Regarding Claim 42, Brosseau teaches the base metal comprises iron, nickel, zinc, copper, manganese, and antimony (Paragraph [0032]). 
Regarding Claim 45, Brosseau teaches the amount of nitric acid within the mixture being about 10%, more specifically 11.89 wt% (Paragraph [0172]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
Regarding Claim 47, Brosseau teaches the amount of nitric acid within the mixture being about 10%, more specifically 11.89 wt% (Paragraph [0172]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Brosseau (U.S. 2013/0276284, previously cited) as applied to claim 40 above, and further in view of Fairbourn (U.S. 2004/0173057). 

Regarding Claim 46, Brosseau is relied upon for the reasons given above in addressing claim 40. While Brosseau does teach that electrochemical or electrowinning may be used within the method of ‘284 (e.g., paragraphs [0082], [0086], [0094], and most relevantly [0108], [0112]), Brosseau does not explicitly teach transporting an electric current between an electrode and a solid material, while the solid material is exposed to a mixture comprising nitric acid and sulfuric acid
Fairbourn teaches a leach column and method for metal recovery (abstract). Fairbourn teaches transporting an electric current between an electrode and a solid material, while the solid material is exposed to a mixture comprising nitric acid and at least one supplemental acid, such that at least a portion of gold is removed from the solid material (paragraphs [0015]-[0017]). Fairbourn teaches that gold recovery performed in this fashion, enhances dissolution of the metal into the leaching solution (paragraph [0015]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brosseau with the concepts of Fairbourn with the motivation of enhancing dissolution of the metal into the leaching solution. 

Response to Arguments
Applicant’s arguments regarding the rejection of Claims 1-3, 12-14, 20-22, 24-25, 27, 30, and 39 under 35 U.S.C. § 103 over Gromov (Gromov, O.G., et al. “Extraction Of Silver From Silver-Containing Scrap.” Zhurnal Prikladnoy Khimii, vol. 71, no. 7, July 1998, pp. 1067–1070) have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claims 1-4, 7, 20-22, and 24-28 under 35 U.S.C. § 102(a)(1) over Brosseau (U.S. 2013/0276284) have been fully considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record. 
Applicant argues that Brosseau describes mixtures that are substantially devoid of sulfuric acid, thus teaching away. The examiner respectfully disagrees and points out that Brosseau repeats throughout the disclosure of ‘284, e.g., paragraphs:

[0066] - “The complexing agents are included to complex the ions produced by the oxidizing agent. Complexing agents contemplated herein include…sulfuric acid”

[0088] - “The base metal complexing agents can be selected from the list of complexing agents described herein, as readily determined by one skilled in the art. Preferably, the base metal complexing agents comprise sulfuric acid”

[0095] - “Advantageously, when the second composition includes sulfuric acid, one of the products is copper sulfate, which can be reused as copper sulfate or alternatively, electrowon to reclaim copper metal”

[0143] - “Inorganic acids may be optionally added to any of the leaching compositions. For example the leaching compositions may further include…sulfuric acid”

Applicant argues that Brosseau does not include any other disclosure of a mixture comprising sulfuric acid in an amount of at least about 50 wt% and nitric acid. The examiner respectfully disagrees and points out that Brosseau teaches mixtures containing supplemental acids in amounts of at least about 50 wt% (Paragraph [0172]) as shown above in Table I. The examiner points out this exemplified acid is not sulfuric acid, however, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges or combinations by routine experimentation. See MPEP 2144.05, II.

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735